Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 1-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	It is unclear in claims 1 and 13, what the Applicant means by “determining whether the fuel cell vehicle travels on an uphill road or not”. It is unclear how the “determining” takes place. For it is unclear, it is unclear if the determining is through a calculation, or through a sensor notification.
3.	It is unclear in claim 1 what the Applicant means by “if it is determined in the determining that the fuel cell vehicle travels on the uphill road”. The process involved by reaching a threshold or below a threshold for example that leads to “if it is determined” is unclear.
4.	It is unclear in claims 1 and 13 what the Applicant means by “before start of the control”. It is unclear if the Applicant means before start of the temperature reduction control or before start of the humidification control.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US20200136157 filed 9/9/2019).
6.	Regarding claims 1-13, Ito teaches a method of operating a fuel cell vehicle equipped with a fuel cell system including a fuel cell stack (see Fig. below), the fuel cell stack including a plurality of power generation cells stacked together, the power generation cells generating electric power by an electrochemical reaction of a fuel gas and an oxygen-containing gas, the fuel cell vehicle being configured to travel by electric power generated by the fuel cell system, the method comprising: determining whether the fuel cell vehicle travels on an uphill road or not; and if it is determined in the determining that the fuel cell vehicle travels on the uphill road, performing at least one of a temperature reduction control and a humidification control by a time the fuel cell vehicle reaches the uphill road, wherein the temperature reduction control is a control of reducing a temperature of the fuel cell stack so as to be less than the temperature before start of the control and the humidification 20 control is a control of increasing a water content of the fuel cell stack so as to be greater than the water content before start of the control (see Fig. below).

    PNG
    media_image1.png
    764
    894
    media_image1.png
    Greyscale


7.	Under the principles of inherency, Ito’s prior art fuel cell vehicle, in its normal and usual operation, would necessarily perform the method claimed (of travelling in an uphill road using a navigation device), then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (MPEP 2112.02).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722